COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00570-CR


EX PARTE RIGOBERTO TORRES FARIAS


                                     ----------

       FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

       Appellant Rigoberto Torres Farias filed a pro se “Appellant‟s Notice of

Appeal in Habeas Corpus” in which he mentioned code of criminal procedure

article 11.07 and prayed that “his appeal in habeas corpus . . . be „granted‟ and

without prejudice, as „justice may require‟ issue an order to the District Clerk to

transmit a complete trial record to appellant to consider the unresolved claims to

the legality of his conviction.” Farias has not provided us with any order from the

trial court.



       1
        See Tex. R. App. P. 47.4.
      On December 28, 2011, we notified Farias of our concern that we lack

jurisdiction over this appeal and informed him that the appeal may be dismissed

for want of jurisdiction unless he or any party desiring to continue the appeal filed

a response with the court by January 9, 2012, showing grounds for continuing

the appeal. Farias filed a response, but it does not show grounds for continuing

the appeal.

      We generally have jurisdiction to consider an appeal by a criminal

defendant only from a judgment of conviction. See Tex. Code Crim. Proc. Ann.

art. 44.02 (West 2006); McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort

Worth 1996, no pet.).      We have no jurisdiction over post-conviction writs of

habeas corpus in felony cases, including appeals involving requests for a free

record to pursue a post-conviction writ of habeas corpus. See Tex. Code Crim.

Proc. Ann. art. 11.07 (West Supp. 2011); Peters v. State, No. 02-11-00230-CV,

2011 WL 3672035, at *1 (Tex. App.—Fort Worth Aug. 18, 2011) (mem. op., not

designated for publication). We dismiss this appeal for want of jurisdiction. See

Tex. R. App. P. 43.2(f).


                                                    PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 2, 2012




                                         2